BOND, J.
(dissenting) — I dissent from the learned majority opinion because it inadvertently overlooks the essential and integral distinction between the scope of the view in cases of compulsory >referenee under our statute *247and other cases which could not he referred except hy the agreement of parties. The instant case was one in which a reference was compulsory under the strict letter of the statute, and that was recognized by both parties to the suit who conducted the trial on that theory in the court below. The section of-the statute governing compulsory reference (R. S. 1909, sec. 1996) is of ancient daté (R. S. 1845, p. 825, sec. 24; R. S. 1855, p. 199, foot note.) The rule that cases falling within the terms of the statute providing for compulsory reference are reviewable on appeal, like suits in equity, has been established in this State since the adoption of the statute in a continuous course of decisions. [State ex inf. v. Arkansas Lumber Co., 260 Mo. l. c. 274, and cases cited; Reed v. Young, 248 Mo. l. c. 613 et seq.; Sonnenfeld v. Rosenthal, 247 Mo. 250; State ex rel. v. Reynolds, 245 Mo. l. c. 703; Vandagrift v. Masonic Home, 242 Mo. l. c. 154; Utley v. Hill, 155 Mo. 232; Haas v. Garnett, 155 Mo. 568; Williams v. Santa Fe Ry. Co., 153 Mo. l. c. 495; Small v. Hatch, 151 Mo. l. c. 306; Shepard v. Bank, 15 Mo. 144; Edwardson v. Garnhart, 56 Mo. 81; Ice Co. v. Tamm, 138 Mo. 385; Roth v. Wire Co., 94 Mo. App. l. c. 268; Bond v. Finley, 74 Mo. App. 22; Craig v. McNichols Furn. Co., 187 S. W. (Mo. App.) l. c. 796, and cases cited.]
I do not understand it to be disputed by counsel that the record of the long account and array of items of charge on both sides, contained in this record, presented a case falling strictly within the terms of the statute providing for the compelling of references, and I am, therefore, unable to perceive any logical or legal ground taking this case outside of the application of the statute as declared by the appellate courts of this State in the decisions above cited, and hence I am constrained to dissent - from the views expressed in the learned majority opinion.